ROBINSON, J.
■1. Sections 5483, 5485 and 5486, respectively, lay an occupational tax upon telephone companies, telegraph companies and railroad companies. - ■ .
2. The power granted to municipalities by Section 3, Article XVIII of the Constitution of the state of Ohio, to lay an occupational tax in the exercise of its powers of local self-government does not extend to field’s within such municipality which have already been occupied by the state.
Judgments affirmed.
Matthias, Day and Kinkade, JJ., concur. Jones, J., concurs in the judgment.